Robertson, Associate Justice.
This was an action by Joel D. Hall, for the use of the Merchants’ Insurance Company, against the East Line & Red River Railway Company for one-half the value of certain bales of cotton destroyed by fire and one-half the amount of damage done by fire to certain other bales. It was averred in the petition that Hall was the owner of the cotton destroyed and damaged and that he had transferred to the Merchants’ Insurance Company one-half his right of action against the defendant. The defendant excepted on the ground that the transfer made by Hall to the insurance company was not shown in the petition to be a transaction in which the insurance company, under article 2956 of the Revised Statutes, could lawfully engage. The exception was overruled, and this action of the court is assigned as error. The allegation in the petition that the suit is for the use of the insurance company does not make it the suit of the insurance company. The averment is proper to protect the interest of the insurance company, but it does not make that company plaintiff. If the plaintiff had offered no proof of the transfer to the insurance company he could still recover. If he had not averred that he was suing for the use of the insurance company, the defendant might have defeated his suit by showing that he had transferred his cause of action. If, suing expressly for the use of his transferee, the defendant relied upon anything in the transfer, as that the cause of action had already been devoted to an illegal purpose, to defeat the plaintiff’s action, it must be set up in its answer. The plaintiff was not required to allege how the insurance company had any interest in his cause of action, and if he sets up the transfer he is not called upon to negative its illegality.
On the trial the plaintiff offered in evidence the transfer to the Merchants’ Insurance Company of the cause of action sued upon, and its admission was objected to on the ground that the instrument offered not only transferred the cause of action, but also, reciting that the insurance company had indemnified Hall to the extent of one-half for the loss of his cotton, subrogated the insurance eompanjr pro tanto to his right of action against the defendant. As already stated, it was not necessary to aver the insurance company’s interest in the suit, nor how it was acquired; nor to make an}*- proof upon the averments unnecessarily made. The evidence offered, if inadmissible, could have done no harm. The instrument was, however, properly admitted over the objection made to it. It was a transfer, as averred in the petition; that it contained other matters besides the transfer would not prevent its introduction to prove the transfer.
*618The fire which burned and damaged the plaintiff’s cotton occurred on Hay 18, 1883, at Pittsburg, Texas. The plaintiff had on the defendant’s platform one hundred and eighty-seven bales on the day of the fire, thirty of which had been duly tagged, and of these seven had been put upon a car when the fire occurred. On the next day after the fire plaintiff’s agent drew up a statement in the form of a certificate, showing that the plaintiff at the time of the fire “ had one hundred and eighty-seven bales of cotton marked and ready for shipment, and that thirty bales . . . were duly tagged, and that seven of these were loaded on car at the time of the fire, loading being delayed on account of freight train Ho. 43,” and also showing the number of bales destroyed, etc., and this paper was signed by the defendant’s station agent, C. C. Purdy. On the trial the plaintiff offered in evidence this statement or certificate, and it was objected to on the ground that it was hearsay. The court overruled the objection. The defendant afterwards introduced the deposition of Purdy on all the points (except about loading being delayed by freight train Ho. 43, a statement having no significance in the case) covered by the statement. In some respects the deposition agrees with the statement, and in others they disagree. Where they agree the statement could not injure the defendant. Where they disagree, the statement having been called to the attention of the witness, it is admissible to contradict his deposition. Wharton’s Ev., sec. 558.
On the trial, which resulted in a verdict and judgment for the plaintiff for the whole amount sued for, the testimony showed that the defendant had given no bill of lading for the cotton destroyed and damaged, and the defendant requested the court to charge the jury that defendant’s liability as a common carrier did not, for that reason, attach. There was a conflict in the evidence as to whether the plaintiff had done all required of him to complete the delivery of the cotton, and there was testimony introduced which tended to show that the bill of lading had not been signed before the fire, because Purdy was drinking and not properly attending to his business. The court refused the special charge, and in the general charge instructed the jury that the defendant was not liable as a common carrier, if the bill of lading was not signed, unless the plaintiff had done all required of him to entitle him to the bill of lading, and the delay in signing the bill was caused by Purdy’s negligence. Giving this charge and refusing to give that requested by defendant were both assigned as error.
At common law the liability as carrier commenced whenever the delivery to him for immediate transportation was completed. It is *619contended by the appellant that although the delivery is completed the liability does not commence until the actual signing of the bill of lading. This contention is based exclusively upon article 283 of the Bevised Statutes, which reads as follows: “Where common carriers receive goods for transportation into their warehouses or depots, they shall forward them in the order in which they are received, the first received to be first forwarded, without giving the preference to one over another, and in case they shall fail to do so, they shall be liable, absolutely, for all losses occurring while the goods remain, and for all damages occasioned or in any wise resulting from the delay: provided, that the trip or voyage shall be considered as commenced from the time of signing the bill of lading, and the liability of the common carrier shall attach, as at common law, from and after such signing.”
The members of the court have not found it necessary to attempt to reconcile their different views of the meaning and purpose of the proviso in this article, as none of their views are consistent with the construction insisted upon by appellant’s counsel. Unless a bill of lading is demanded by the shipper none need be issued by the carrier; if he accepts the goods and puts them upon their voyage on a verbal contract, why is he not liable as a common carrier? The statute has undoubtedly made the carrier liable as such after the bill of lading is signed, but it has not provided that such liability shall not attach until such signing. The court below did not err, therefore, in refusing to give the special charge requested by appellant.
The appellant also complains of the charge as given, the substance of which is already stated, as to the circumstances that would institute the liability as common carrier, on two grounds —first, that it does not inform the jury what would constitute a delivery and reception of the cotton as those words are used in the charge; and second, that the issue as to the negligence or inefficiency of defendant’s agent was not made in the pleadings. The court below made the defendant’s liability depend, not only on complete delivery of the cotton to it, but also upon the plaintiff’s failure to get a bill of lading through the fault of defendant’s agent. This was requiring of the plaintiff more than the law authorized. He was entitled to recover, if the cotton was delivered, whether the defendant delayed the issue of the bill of lading or not. But the defendant cannot complain that the plaintiff has been compelled to surmount, in recovering, a difficulty not authorized by the law or presented in the pleadings. The charge requested by appellant, to cure the sup*620posed defects in the main charge in the use of the words receive and deliver, was properly refused. That charge requested informed the jury that the defendant would not be liable as common carrier, if, “ in order to make up a bill of lading for said cotton, it was necessary for defendant’s agent to number and count said cotton, and said agent had not fully performed that duty before the fire occurred, and something else remained to be done before the acceptance of the cotton.” The numbering and counting the cotton, and the something remaining to be done before acceptance, might be postponed by the agent until after acceptance. The question was, had the defendant accepted the cotton — not had all been done that ought to have preceded acceptance. If the defendant had taken control of the cotton and put its agents to preparing it for shipment, it had accepted the cotton. The proof showed that at the time of the fire the entire one hundred and eighty-seven bales of cotton had been delivered upon the platform. Thirty bales had been tagged for shipment by the porter under an order from the station agent to tag and load the whole one hundred and eighty-seven bales, and seven bales had actually been loaded upon the car. The plaintiff’s agent had put the cotton upon the platform by instruction of the station agent, and appears to have done all required of him. On this testimony, the charge of the court, while open to criticism, was sufficient, taken all together, to fairly enlighten the jury upon the issues submitted to them. They were told that the cotton had to be delivered, and that plaintiff must have done all required of him to entitle him to a bill of lading, to make the defendant liable for the cotton as carrier. Under the facts, what would entitle him to a bill of lading would be a complete delivery of the cotton. The bill is a receipt for the freight as well as a contract to carry. We are of opinion that the court did not err in the general charge in submitting this issue or in refusing the special charge upon it requested by defendant.
The seventh assignment of error brings in question the sufficiency of the proof of plaintiff’s ownership of the cotton destroyed and damaged to entitle him to maintain this suit. When the consignor and consignee are different persons, and the goods are in possession of the carrier to be delivered to the consignee, prima Jade the consignee is the owner. But where there is no written contract, and no agreement between the carrier and the consignor further than that the goods shall be shipped to a given point, and the consignor is shown to be the owner before shipment, there is nothing to show a change of ownership. Such is the case here. It does not appear *621that plaintiff’s agent ever named to defendant’s agent the Ashuelot Warp Company. The delivery of the cotton to the defendant was not a delivery to the Warp Company, and neither actually nor prima facie divested the plaintiff of his previous proved ownership. Hutchinson on Carriers, sec. 134.
The appellant does not complain of the charge of the court in submitting to the jury the issue on its liability for having negligently set fire to the cotton as charged in the second count of the plaintiff’s petition. Whether the evidence on this count is sufficient to support the verdict rendered cannot affect the result, as on the other count the verdict is amply sustained by the testimony, and in its submission no error was committed by the court.
The judgment is therefore affirmed.
Affirmed.
[Opinion delivered October 30, 1885.]